Citation Nr: 1130534	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  07-29 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma including as due to herbicide or secondary to service-connected dermatitis herpetiformis or secondary to celiac disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from November 1965 to August 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran had a hearing before the Board in February 2009 and the transcript is of record.

The case was brought before the Board in April 2009, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the veteran in the development of his claim, to include affording him a VA examination. The requested development having been partially completed, the case is once again before the Board for appellate consideration of the issue on appeal. 

The issue of entitlement to service connection for celiac disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Regrettably, the claim must once again be remanded because the RO did not follow the Board's prior remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding the Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

When the Board last remanded this claim in April 2009 it was primarily to afford the Veteran a VA examination to ascertain whether the Veteran's non-Hodgkin's lymphoma could be medically attributable to his service-connected dermatitis herpetiformis or celiac disease.

Prior to that time, the Veteran had submitted a statement from a private physician dated in March 2005 where the physician, Dr. S, opined that the Veteran's celiac disease resulted in a major complication of this disease, namely, small bowel lymphoma.  The Veteran's private dermatologist, Dr. F, in a February 2009 statement further linked the Veteran's celiac disease to his service-connected dermatitis herpetiformis.

The Veteran was afforded a VA examination in August 2009 where the VA examiner confirmed that the Veteran's celiac disease is related to his service-connected dermatitis herpetiformis.  With regard to the Veteran's non-Hodgkin's lymphoma, however, the examiner merely opined that the lymphoma was not likely related to dermatitis herpetiformis.  The examiner did not address whether a link between the lymphoma and celiac disease was likely.  This is especially relevant in light of Dr. S' March 2005 opinion indicating small bowel lymphoma is a complication of celiac disease.  The omission, moreover, was in clear disregard to the Board's prior remand instructions.  A new VA examination is indicated.

As indicated in the introduction, this case has clearly raised the issue of entitlement to service connection for celiac disease.  There are multiple opinions indicating the Veteran's celiac disease stems from his service-connected dermatitis herpetiformis.  In turn, there is at least one medical opinion suggesting the Veteran's lymphoma is related to his celiac disease.  Accordingly, the issue of entitlement to service connection for celiac disease is inextricably intertwined with the lymphoma issue on appeal here.   This "inextricably intertwined" issue must be fully decided prior to adjudication of the Veteran's lymphoma claim. See Harris v. Derwinski, 1 Vet. App. 180 (1991).

The RO should also take this opportunity to ensure any and all missing private and VA outpatient treatment records are obtained.

Accordingly, the case is REMANDED for the following action:

1.   The RO should request that the Veteran provide the names, addresses and signed authorization of any and all health care providers who have provided treatment for the issue on appeal.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.

2.  After obtaining the above records, to the extent available, schedule the Veteran for an oncology examination to determine the nature and likely etiology of any lymphoma found, specifically addressing the following questions:
* Whether any lymphoma found was caused or aggravated by his service-connected dermatitis herpetiformis;
* Whether any lymphoma found was caused or aggravated by his celiac disease; or
* Whether any lymphoma found is directly attributable to any incident of service, to include service in Thailand.

The claims folder must be reviewed by the examiner, to include a copy of this Remand, and the examiner should provide a complete rationale for any opinion given without resorting to speculation resolving any conflicting medical opinions rendered, specifically the March 2005 opinion rendered by Dr. S. 

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

3.  After full development and adjudication of inextricably intertwined issues, to include entitlement to service connection for celiac disease, the RO should then readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

